                       Case 1:02-cr-00348-LTS Document 161 Filed 05/27/20 Page 1 of 1
AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)            Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                          Southern District of New York

                    United States of America
                               v.                                           )
                                                                            )
                   JORGE GANDIA ORTEGA                                      )    Case No:       01:S1 02crim348-02 (LTS)
                                                                            )    USM No:        44943-054
Date of Original Judgment:                                                  )
                                   June 2, 2005
                                                                            )
Date of Previous Amended Judgment:                                                                      Jennifer L. Brown, Esq.
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney


ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of X the defendant  the Director of the Bureau of Prisons  the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
            DENIED. X GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of      360          months is reduced to                  324                  .
                                              (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                          June 2, 2005            shall remain in effect.
IT IS SO ORDERED.

Order Date:          May 27, 2020                                                               /s/ Laura Taylor Swain
                                                                                                         Judge’s signature


Effective Date:                                                                               Laura Taylor Swain, U.S.D.J.
                      (if different from order date)                                                   Printed name and title
